In re: Elise Cecile Sauce, wife of/and Larry A. Sauce, individually and on behalf of their minor children, Corey P. Sauce, Jed A. Sauce, Derin A. Sauce, Shane T. Sauce, Neysa A. Sauce and C. W. Ramshur and Mrs. C. W. Ramshur applying for certiorari, or writ of review to the Court of Appeal, First Circuit, Parish of St. Mary, 288 So.2d 428.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
DIXON, J., is of the opinion that the writ should be granted only as to assignment of error # 3.